Citation Nr: 0928327	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  04-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability as secondary to service-connected right shoulder 
disability.

2.  Entitlement to service connection for a right hand 
disability, to include carpal tunnel syndrome, as secondary 
to service-connected right shoulder disability.  

3.  Entitlement to service connection for a stomach disorder 
as secondary to medications taken for service-connected right 
shoulder disability.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to 
April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
dated in February 2004 and May 2004.  

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) in September 2004 and at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) in May 2007.

The Veteran's case was previously before the Board in 
December 2007 at which time it was remanded for additional 
development.  

The Board notes that the Veteran was granted service 
connection for peptic ulcer disease in an April 2009 rating 
decision.  Because the Veteran reported other 
gastrointestinal complaints the Board will address these 
complaints in this decision.  





FINDINGS OF FACT

1.  The Veteran does not have a right arm disability that is 
attributable to military service, or was caused or made worse 
by service-connected disability.  

2.  The Veteran does not have a right hand disability, 
including carpal tunnel syndrome that is attributable to 
military service, or was caused or made worse by service-
connected disability.  

3.  The Veteran does not have a stomach disorder that is 
attributable to military service, or was caused or made worse 
by service-connected disability.  

4. The Veteran does not have rhinitis that is attributable to 
military service.

5. The Veteran does not have sinusitis that is attributable 
to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right arm disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; and such disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008) 38 C.F.R. § 3.310 (2006).

2.  The Veteran does not have a right hand disability, 
including carpal tunnel syndrome, that is the result of 
disease or injury incurred in or aggravated during active 
military service; and such disability is not proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008) 38 C.F.R. § 3.310 (2006).

3.  The Veteran does not have a stomach disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service; and such disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008) 38 C.F.R. § 3.310 (2006).

4.  The Veteran does not have rhinitis that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 

5.  The Veteran does not have sinusitis that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to element (4) is harmless.  

The Board finds that notice letters dated in April 2003, 
January 2004, January 2005, and June 2005 satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the Veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  The Veteran was also requested to 
submit evidence in support of his claims and he was advised 
of the elements necessary to establish service connection.  

Additionally, the RO has provided the Veteran notice with 
respect to effective dates and rating criteria provisions by 
way of a letter dated in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the Veteran relative to 
these issues has been obtained and associated with the claims 
folder including the Veteran's service treatment records 
(STRs) and private and VA medical records.  Additionally, the 
Veteran has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  The Veteran was 
afforded VA examinations for the claims on appeal.  These 
reports are thorough, and include consideration of both the 
Veteran's own reports as to his history and his documented 
medical record.  A thorough rationale was also provided for 
each opinion expressed.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Factual Background

The Veteran's STRs reveal that he was assessed with acute 
sinusitis in October 2002.  The Veteran was seen for right 
shoulder pain in November 2002.  He was noted to have 
negative Tinnel's at the [right] cubital carpal tunnels.  He 
was assessed with nerve irritation and given a wrist splint 
for his right wrist.  In January 2003 he was seen for right 
trapezius area pain and he reported a numbing sensation 
toward the right arm and digits.  He was treated for rhinitis 
in February 2003.  The Veteran was noted to have been 
involved in a motor vehicle accident in March 2003.  He 
reported numbness in his right arm and was noted to be 
wearing a sling on his right arm.  He was assessed with right 
shoulder pain and a questionable deltoid injury.  

Treatment reports from Darnall Family Care Clinic reveal 
complaints of right shoulder pain and numbness in the hands 
and fingers in May 2003.  

The Veteran was afforded a VA examination in August 2003.  
The Veteran's claims file was reviewed prior to the 
examination.  The Veteran reported that he had right hand 
pain which began in October 2002.  He indicated that he had 
constant numbness and tingling, swelling, stiffness, lack of 
endurance and instability.  He said he wore a wrist brace.  
Physical examination of the hands and wrists revealed the 
hands and wrists were symmetrical.  There was no swelling or 
inflammation.  Palpation revealed no evidence of tenderness.  
There was positive Tinnel's tingle sensation along the median 
nerve and positive Phalen's with numbness along the median 
nerve of the right wrist.  Examination of the elbows revealed 
the elbows to be symmetrical in appearance with no swelling 
or inflammation.  Palpation revealed no tenderness or 
effusion.  The examiner indicated that the Veteran reported 
pain in the right shoulder and upper limb and numbness and 
tingling in the right limb since he suffered a right rotator 
cuff tear in October 2002.  Examination of the right upper 
limb revealed good to normal muscle strength, moderate limit 
in shoulder abduction/flexion and external rotation with 
local pain associated with arm motion, absent muscle atrophy, 
and positive Tinnel's at the wrist.  Nerve conduction 
velocity (NCV) of the right upper limb displayed superficial 
radial, median, and ulnar nerves with normal conduction 
parameters.  A needle electromyograph (EMG) of the right 
upper limb muscles was also reported to be normal.  The 
examiner indicated that the study was normal with no 
electrophysiologic evidence suggestive of peripheral 
neuropathy, a focal entrapment neuropathy, or a brachial 
plexus lesion detectable in the right upper limb.  The 
examiner diagnosed the Veteran with a history of carpal 
tunnel of the right wrist; EMG-NCV was negative.  

Associated with the claims file are VA outpatient treatment 
reports dated from February 2004 to June 2005.  In February 
2004 the Veteran reported severe right arm and shoulder pain.  
He said Naproxen was making him "sick to his stomach."  
Also in February 2004 the Veteran reported right wrist pain. 
Nerve conduction studies obtained in the past were reported 
to be normal.  Movements of the right wrist were reported to 
be normal.  In May 2004 the Veteran was assessed with 
sinusitis.  In June 2004 the Veteran reported complaints of a 
recurrence of his sinuses acting up.  He reported problems 
with allergy and sinus symptoms since basic training.  The 
examiner again assessed the Veteran with sinusitis.  In July 
2004 the Veteran was assessed with allergic rhinitis.  The 
examiner indicated that chronic sinusitis needed to be 
r[uled]/o[ut] and she indicated that the Veteran reported 
right upper extremity pain.  In January 2005 the Veteran was 
diagnosed with mild right carpal tunnel syndrome based on an 
EMG and he was treated with splints.   In July 2004 the 
Veteran was assessed with allergic rhinitis.  The examiner 
indicated that chronic sinusitis needed to be r[uled]/o[ut] 
and she indicated that the Veteran reported right upper 
extremity pain.  In June 2005 the Veteran reported right 
shoulder and wrist pain and he said he had another sinus 
infection.  The examiner assessed the Veteran with acute 
bronchitis.  A small bowel series obtained in July 2005 was 
normal.  An upper gastrointestinal (GI) series obtained in 
July 2005 revealed duodenal ulcer disease.  In November 2006 
the Veteran was assessed with gastroesophageal reflux disease 
(GERD).  

The Veteran testified at a DRO hearing in September 2004.  He 
indicated that he had pain when he moved his arm or tried to 
lift or move things.  He also said his arm was weak.  He 
testified that he believed his arm was either related to his 
service-connected right shoulder disability or to a motor 
vehicle accident which occurred while he was in service.  The 
Veteran indicated that he complained about his arm in service 
and was treated with various medications.  He said he was 
never provided with a specific diagnosis for his arm.  The 
Veteran testified that he was first treated for a sinus 
condition in service and had never been treated for sinus 
problems prior to entering service.  He indicated that his 
symptoms were runny nose, headaches, congestion, and watery 
eyes.  He said he was treated with antibiotics.  He said the 
sinusitis and rhinitis were persistent problems.  The Veteran 
testified that his symptoms were at their worst in the 
summer.  Finally, the Veteran indicated that he had a stomach 
condition which resulted from taking medications for his 
service-connected shoulder disability.  He said he had nausea 
and diarrhea.  The Veteran also testified that he was treated 
for a stomach condition in service.  He said he was throwing 
up at that time.  He said he was careful about what he ate 
because of his stomach issues.  

The Veteran was afforded a VA examination in September 2004.  
He reported right shoulder pain with pain radiating down his 
arm.  Examination of the elbows revealed the elbows to be 
essentially symmetrical on observation.  Palpation revealed 
no evidence of tenderness.  Active and passive range of 
motion testing revealed no evidence of discomfort, loss of 
mobility, function or instability.  Examination of the wrists 
and hands revealed that they were essentially symmetrical in 
appearance with no swelling or inflammation.  Palpation 
revealed no evidence of tenderness, nodule or masses.  Range 
of motion testing revealed no evidence of discomfort or loss 
of mobility.  Grip strength was of good quality and 
symmetrical.  The examiner noted that the August 2003 NCV-EMG 
study was normal with no electrophysiologic evidence 
suggestive of a peripheral neuropathy, a focal entrapment 
neuropathy, or a brachial plexus lesion detectible in the 
right upper limb.  The examiner indicated that there were no 
physical findings such as loss of strength or atrophy, 
instability or evidence of other pathology on physical 
examination or recent magnetic resonance imaging (MRI) or 
EMG/NCV studies that accounted for the Veteran's symptoms and 
complaints.  

The Veteran testified at a Travel Board hearing in May 2007.  
The Veteran testified that he had loss of strength in his 
right arm which he believed was related to his service-
connected right shoulder disability.  He said he could not do 
any type of lifting with his right arm.  He indicated that 
his right hand disorder including carpal tunnel syndrome was 
treated with a brace when his hand hurts and his wrist 
swells.  He reported that he had problems with gripping and 
writing.  He said he did not take any medications for the 
hand and arm issues but he said it affected his employment.  
With regard to a stomach disorder, the Veteran said the 
medications he used for his service-connected right shoulder 
disability gave him an upset stomach and made him throw up on 
occasion.  He said the Temple VA Medical Center (VAMC) told 
him he had ulcers because of the medications.  The Veteran 
testified that he had stomach cramping, upset bowels and 
occasional vomiting.  He indicated that his stomach was upset 
two to three times a week.  The Veteran said he had numbness 
and tingling down his right arm to his hand.  With regard to 
rhinitis and sinusitis, the Veteran testified that he was 
treated in service on a recurring basis and he said he 
believed that the conditions were chronic.  He said he was 
still treated for these conditions at VA.  The Veteran 
indicated that his symptoms included headaches, a runny nose, 
occasional bloody nose, watery eyes, and congestion.  He said 
he has these episodes once a month year round.  He testified 
that the symptoms also occurred more frequently at time and 
that the weather affected his symptoms.  

The Veteran was afforded a VA examination in December 2008.  
The examiner reviewed the claims file prior to the 
examination.  The Veteran reported that he had difficulty 
with his right wrist in service but the examiner noted that 
there was no diagnosis or evidence of treatment for the right 
wrist in service.  The examiner said post-service evaluations 
of the right arm and hand including an EMG was normal.  An 
EMG obtained three months prior revealed mild carpal tunnel 
syndrome.  The examiner diagnosed the Veteran with carpal 
tunnel syndrome of the right wrist, diagnosed two years prior 
on an EMG.  The examiner said prior EMG determinations made 
while the Veteran was in service were normal.  The examiner 
said even considering the Veteran's report of pain in his 
right wrist since basic training, it was speculative to say 
that his right wrist problem was service-connected as the 
claims file does not reflect any evidence of a diagnosis or 
treatment for carpal tunnel syndrome of the right wrist [in 
service].  The examiner commented that the cause of the 
numbness and tingling of the right hand and arm was the 
carpal tunnel syndrome.  He opined that it was less likely 
that not that the disability manifested during service or was 
aggravated by the Veteran's right shoulder or cervical spine 
disability (for which service connection is in effect).  The 
examiner added an addendum and indicated that the Veteran 
complained of pain in the right shoulder and wrist.  He said 
the Veteran used a brace for his right wrist for the last two 
years.  

The Veteran was also afforded a VA examination in January 
2009.  The examiner indicated that he had not reviewed the 
claims file.  The Veteran reported that he began having 
allergy symptoms while on active duty.  He indicated that he 
had constant symptoms of sneezing, watery eyes, clear nasal 
drainage, and nasal congestion.   He said he also had chronic 
pain over the frontal and maxillary sinuses.  Physical 
examination revealed two tonsils bilaterally with no evidence 
of acute or chronic infection.  The nasal mucosa was reported 
to be swollen with some enlargement of the turbinates.  There 
was sixty percent obstruction on the right and forty percent 
obstruction on the left.  There was no evidence of permanent 
hypertrophy of the turbinates or granulomatous disease, no 
septal deviation, no tissue loss, scaring, deformity of the 
nose, purulent discharge or crusting noted.  There was 
tenderness to palpation over all the sinuses, especially the 
right frontal area.  A computed tomography (CT) scan of the 
sinuses revealed minimal mucosal thickening of the left 
maxillary sinus.  The other sinuses were clear.  The examiner 
diagnosed the Veteran with allergic rhinitis and sinusitis.  
He said the Veteran's history was consistent with 
intermittent episodes of acute sinusitis but not chronic 
sinusitis although there was minimal chronic mucosal 
thickening of the left maxillary sinus on CT scan.

The Veteran also reported that he began having stomach 
problems in 2004 or 2005 and was diagnosed with peptic ulcer 
disease based on radiologic findings.  Repeat studies showed 
clearing of the ulcer.  He reported stomach pain, nausea and 
vomiting once or twice a month, and alternating diarrhea and 
constipation.  He reported no overall weight gain or loss.  
Examination of the abdomen revealed tenderness to palpation 
in the right upper quadrant and both flanks.  There was no 
rebound or guarding and no hepatosplenomegaly.  Bowel sounds 
were hypoactive but normal.  The examiner diagnosed the 
Veteran with peptic ulcer disease and abdominal pain of 
undetermined etiology.  The examiner said the Veteran's 
symptoms were suggestive of GERD and irritable bowel 
syndrome.  

In February 2009 the claims file was reviewed by the January 
2009 VA examiner and addendum opinions were obtained.  

The examiner indicated that the Veteran was treated for an 
acute sinus infection while on active duty but there was no 
evidence of chronic sinusitis.  A CT scan of the sinuses 
obtained in 2004 at the Temple VA was negative for chronic 
sinusitis.  The examiner said there was a single note 
regarding treatment for rhinitis in service but no evidence 
of any continuing treatment.  The examiner opined that the 
Veteran did not meet the criteria for a diagnosis of chronic 
sinusitis and that it was less likely that the Veteran's 
allergic rhinitis was related to his period of active duty.  

The examiner indicated that the Veteran's gastrointestinal 
complaints were not related to his prior history of peptic 
ulcer disease.  He said the most likely diagnosis was 
irritable bowel syndrome.  The examiner indicated that peptic 
ulcer disease was likely due to medications taken for the 
Veteran's service-connected shoulder disability but that the 
Veteran's gastrointestinal complaints were less likely than 
not related to his period of active duty.   

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the regulations provided above, the 
regulations also provide that service connection is warranted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (2006 
& 2008).  This includes any increase in disability that is 
proximately due to or the result of a service-connected 
disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant.

A.  Right Arm and Hand Disability

The Veteran avers that he has a right arm and hand 
disability, including carpal tunnel syndrome, which is 
related to service on either a direct basis or as secondary 
to his service-connected right shoulder disability.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a right arm 
and hand disability, including carpal tunnel syndrome.  

The Veteran's STRs reveal complaints of numbness and pain in 
his right arm.  In November 2002 he was noted to have 
negative Tinnel's at the [right] cubital carpal tunnels.  He 
was assessed with nerve irritation and given a wrist splint 
for his right wrist.  In March 2003 he was involved in a 
motor vehicle accident and was noted to be wearing a sling on 
his right arm.  He was assessed with right shoulder pain and 
a questionable deltoid injury at that time.  The records do 
not specifically reference a diagnosis related to the 
Veteran's right arm complaints.      

On examination in August 2003 the Veteran was diagnosed with 
a history of carpal tunnel of the right; however, EMG-NCV was 
reported to be negative.  On examination in September 2004 
the Veteran reported right shoulder pain with pain radiating 
down his arm and the examiner indicated that there were no 
physical findings such as loss of strength or atrophy, 
instability or evidence of other pathology on physical 
examination or recent MRI or EMG/NCV studies that accounted 
for the Veteran's symptoms and complaints.  In January 2005 
the Veteran was diagnosed with mild right carpal tunnel 
syndrome based on an EMG at VA and he was treated with 
splints.   On VA examination in December 2008 the VA examiner 
commented that the cause of the numbness and tingling of the 
Veteran's right hand and arm was the carpal tunnel syndrome.  
The examiner observed that EMG determinations made while the 
Veteran was in service were normal and he concluded that, 
even considering the Veteran's report of pain in his right 
wrist since basic training, it was speculative to say that 
his right wrist problem was service-connected as the claims 
file does not reflect any evidence of a diagnosis or 
treatment for carpal tunnel syndrome of the right wrist in 
service.  Consequently, the examiner opined that it was less 
likely than not that the disability manifested during service 
or was aggravated by the Veteran's service-connected right 
shoulder or cervical spine disability.  The Veteran has not 
submitted any competent medical evidence contradicting these 
findings.  Additionally, none of the medical evidence of 
record relates his right hand and arm complaints to his 
period of military service or to a service-connected 
disability.  

The Board has considered the Veteran's contentions that he 
has a current right arm and hand disability, including carpal 
tunnel syndrome, as the result of his active duty service or 
as secondary to his service-connected right shoulder 
disability.  However, no medical evidence has been submitted 
to support this contention.  The Veteran can attest to 
factual matters of which he had first-hand knowledge, to 
include symptoms experienced before and after service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, even where a Veteran asserted continuity of 
symptomatology since service, the Court has held that medical 
evidence was required to establish "a nexus between the 
continuous symptomatology and the current claimed condition . 
. . " See, e.g., McManaway v. West, 13 Vet. App. 60, 66 
(1999), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999).  As noted, a competent VA health care 
specialist considered the Veteran's reported history, but 
nevertheless concluded that the Veteran's current right hand 
and arm complaints (which were attributed to carpal tunnel 
syndrome) less likely that not manifested during service or 
were aggravated by service-connected disabilities.  The Board 
finds this opinion to be the more probative than the 
Veteran's lay reports of a continuity of symptomatology since 
service.

In short, as there is no competent evidence establishing that 
the Veteran's right arm and hand complaints which have been 
attributed to carpal tunnel service began in service or are 
related to military service or a service-connected 
disability, and, in fact, the only competent medical opinion 
finds no such relationship, the Board concludes that the 
Veteran's claims must be denied.  



B.  Stomach Disorder

The Veteran avers that he has a stomach disorder which is 
related to service on either a direct basis or as secondary 
to medications he takes for his service-connected right 
shoulder disability.  As noted above, service connection has 
been established for peptic ulcer disease; however, the 
Veteran has also been diagnosed with GERD and irritable bowel 
syndrome and the Board will consider whether these conditions 
warrant service connection.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a stomach 
disorder aside from the service-connected peptic ulcer 
disease. 

The Veteran's STRs did not reveal any complaints, findings or 
treatment for a stomach disorder.  On examination in January 
2009 the Veteran reported stomach pain, nausea and vomiting 
once or twice a month, and alternating diarrhea and 
constipation.  The examiner said the Veteran's symptoms were 
suggestive of gastroesophageal reflux disease and irritable 
bowel syndrome.  In a February 2009 addendum opinion the 
examiner indicated that the Veteran's gastrointestinal 
complaints were not related to his prior history of peptic 
ulcer disease.  He said the most likely diagnosis was 
irritable bowel syndrome.  The examiner indicated that peptic 
ulcer disease was likely due to medications taken for the 
Veteran's service-connected shoulder disability but that the 
Veteran's gastrointestinal complaints were less likely than 
not related to his period of active duty.   The Veteran has 
not submitted any competent medical evidence contradicting 
these findings.  Additionally, none of the medical evidence 
of record relates his gastrointestinal complaints to his 
period of military service or to a service-connected 
disability.  

The Board has considered the Veteran's contentions that he 
has a stomach disorder as the result of his active duty 
service or as secondary to medications he takes for his 
service-connected right shoulder disability.  However, no 
medical evidence has been submitted to support these 
contentions.  As noted, the Veteran can attest to factual 
matters of which he had first-hand knowledge, to include 
symptoms experienced before and after service.  See 
Washington, supra.   However, a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this 
instance, the Board finds that the conclusion of the VA 
competent health care specialist, who reviewed his treatment 
records and conducted a thorough examination, is the most 
probative evidence of record as to the relationship between 
the Veteran's gastrointestinal complaints and his military 
service and service-connected right shoulder disability.  As 
noted, the VA examiner considered the Veteran's reported 
history, but nevertheless concluded that the gastrointestinal 
complaints were unrelated to the Veteran's period of military 
service or to a service-connected disability.  

In short, as there is no competent evidence establishing that 
the Veteran's gastrointestinal complaints began in service or 
are related to military service or a service-connected 
disability, and, in fact, the only competent medical opinion 
finds no such relationship, the Board concludes that the 
Veteran's claims must be denied.  
 
C.  Allergic Rhinitis and Sinusitis

The Veteran avers that he has allergic rhinitis and sinusitis 
which are related to his military service.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for allergic 
rhinitis and sinusitis. 

The Veteran's STRs reveal that he was assessed with acute 
sinusitis in October 2002 and rhinitis in February 2003.  
Post-service medical records reveal complaints and findings 
related to treatment for rhinitis and sinusitis.  On 
examination in January 2009 the Veteran was diagnosed with 
allergic rhinitis and sinusitis.  The examiner said the 
Veteran's history was consistent with intermittent episodes 
of acute sinusitis but not chronic sinusitis although there 
was minimal chronic mucosal thickening of the left maxillary 
sinus on CT scan.  In February 2009 the claims file was 
reviewed by the examiner and he provided an addendum opinion.  
The examiner indicated that the Veteran was treated for an 
acute sinus infection while on active duty but there was no 
evidence of chronic sinusitis.  He said a CT scan of the 
sinuses obtained in 2004 at the Temple VA was negative for 
chronic sinusitis.  The examiner said there was a single note 
regarding treatment for rhinitis in service but no evidence 
of any continuing treatment.  The examiner opined that the 
Veteran did not meet the criteria for a diagnosis of chronic 
sinusitis and that it was less likely that the Veteran's 
allergic rhinitis was related to his period of active duty.  
The Veteran has not submitted any competent medical evidence 
contradicting these findings.  Additionally, none of the 
medical evidence of record relates allergic rhinitis or 
sinusitis to his period of military service.  

The Board has considered the Veteran's contentions that he 
allergic rhinitis and sinusitis related to his active duty 
service.  However, no medical evidence has been submitted to 
support these contentions.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, to include 
symptoms experienced before and after service.  See 
Washington, supra.   However, a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder.  See 
Espiritu, supra.  In this instance, the Board finds that the 
conclusion of the VA competent health care specialist, who 
reviewed his treatment records and conducted a thorough 
examination, is the most probative evidence of record as to 
the relationship between the Veteran's allergic rhinitis and 
sinusitis and his military service.  As noted, the VA 
examiner elicited from the Veteran's his own history of 
symptomatology, and considered that report in rendering an 
opinion.  Nevertheless, the examiner concluded that the 
Veteran did not meet the criteria for chronic sinusitis and 
that allergic rhinitis was unrelated to the Veteran's period 
of military service.    

In short, as there is no competent evidence establishing that 
the Veteran's allergic rhinitis or sinusitis are related to 
military service and, in fact, the only competent medical 
opinion finds no such relationship, the Board concludes that 
the Veteran's claims must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a right arm or hand disability, a 
stomach disorder, allergic rhinitis or sinusitis.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).


ORDER

Entitlement to service connection for a right arm disability 
is denied.

Entitlement to service connection for a right hand 
disability, to include carpal tunnel syndrome, is denied.  

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for allergic rhinitis is 
denied.

Entitlement to service connection for sinusitis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


